J-S55035-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAMAR TATUM                               :
                                               :
                       Appellant               :   No. 1788 WDA 2019

       Appeal from the Judgment of Sentence Entered November 4, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                       No(s): CP-02-CR-0011556-2018


BEFORE:      BOWES, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                             FILED JANUARY 22, 2021

        Appellant, Shamar Tatum, appeals from the aggregate judgment of

sentence of three to six years of confinement followed by two years of

probation, which was imposed after his conviction at a bench trial for:

firearms not to be carried without a license; persons not to possess, use,

manufacture, control, sell or transfer firearms; and resisting arrest.1       We

affirm on the basis of the trial court opinion.

        In its opinion, the trial court fully and correctly set forth the relevant

facts and procedural history of this case.         See Trial Court Opinion, dated




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   18 Pa.C.S. §§ 6106(a)(1), 6105(a)(1), and 5104, respectively.
J-S55035-20


June 9, 2020, at 2-5. Therefore, we have no reason to restate them at length

here.

        For the convenience of the reader, we briefly note that, on August 15,

2018, Appellant was in “an area well-known for dangerous criminal activity,

homicides, shootings, open-air drug trafficking, possession of weapons, and

numerous citizen complaints to that effect.” Id. at 6. Police officers observed

what they immediately “believed to be a firearm in his pants.” Id. These

“officers knew from their firearms related arrest of Appellant weeks earlier

that he was not licensed to carry a firearm or a person legally permitted to

possess a firearm.” Id. at 8. As soon as Appellant saw the officers, he fled.

Id. at 9.

        On December 4, 2019, Appellant filed this timely direct appeal. The trial

court then entered the following order:

        AND NOW, to wit, this 8th day of January, 2020, it is hereby
        ORDERED, ADJUDGED, and DECREED that counsel for
        Appellant is directed to file Concise Statement of Errors
        Complained of on Appeal pursuant to Rule of Appellate Procedure
        1925(b) within 21 days from the receipt of all requested
        transcripts. Failure to file said pleading shall be deemed a waiver
        of all issues.

Order, 1/8/2020 (emphasis in original) (“Rule 1925(b) Order”). The order

was entered on the docket on “01/08/2020.” The docket also indicates that

the order was served on Appellant’s counsel that same day.




                                       -2-
J-S55035-20



       Appellant filed a concise statement of errors complained of on appeal.2

The concise statement was entered on the docket on “02/24/2020.” On the

concise statement itself, the following text was printed in the upper right-hand

corner:

       Allegheny County Clerk of Courts Received 2/24/2020 10:56 AM

       Allegheny County Clerk of Courts Filed 2/24/2020 10:56 AM

The certificate of service accompanying the concise statement lists the date

as “February 24, 2020.”

       Appellant now presents the following issue for our review in his brief to

this Court:

       Did the trial court err when it failed to suppress the evidence when
       the police officers had no reasonable suspicion to detain
       [Appellant] as an officer may not infer criminal activity without an
       objective basis for suspecting criminal activity?

Appellant’s Brief at 4 (unnecessary capitalization omitted).

       Preliminarily, we must determine whether Appellant has preserved his

issue for our review. On January 8, 2020, the trial court ordered Appellant to

file a concise statement of errors complained of on appeal within 21 days of

the date of the Rule 1925(b) Order’s entry on the docket. Twenty-one days

thereafter was January 29, 2020. Accordingly, Appellant’s concise statement


____________________________________________


2 There is no indication in the record that Appellant requested an extension of
time to file his concise statement upon receipt of the Rule 1925(b) Order. See
Note to Pa.R.A.P. 1925(b)(2) (“An enlargement of time upon timely
application might be warranted if, for example, there was a serious delay in
the transcription of the notes of testimony or in the delivery of the order to
appellate counsel.” (citation omitted))

                                           -3-
J-S55035-20



filed on February 24, 2020, was late, and consequently, we could find that he

failed to preserve any challenges raised therein for our review. However, in

Commonwealth v. Burton, 973 A.2d 428, 433 (Pa. Super. 2009) (en banc),

this Court found that “[r]emand is not necessary [where] appellant’s counsel

has filed a Rule 1925 concise statement setting forth the alleged error, and

the trial court has filed an opinion addressing the issue presented in the

1925(b) concise statement.” Accordingly, this Court “consider[ed] the merits

of the issue presented on appeal.” Id. Analogously, we conclude that remand

is not necessary in the current action, because Appellant’s counsel has filed a

Rule 1925 concise statement setting forth an alleged error. Id. The trial court

likewise has filed an opinion addressing the issue presented in the Rule 1925

concise statement.       Id.    Consequently, we will consider the merits of

Appellant’s appellate issue. Id.

         Appellant’s sole contention on appeal is that “the trial court erred when

it failed to suppress the evidence when the police officers had no reasonable

suspicion to detain [Appellant] as an officer may not infer criminal activity

without an objective basis for suspecting criminal activity.” Appellant’s Brief

at 10.

         In reviewing the denial of a suppression motion, our role is to
         determine whether the suppression court’s factual findings are
         supported by the record and whether the legal conclusions drawn
         from those facts are correct.      Because the Commonwealth
         prevailed before the suppression court, we may consider only the
         evidence of the Commonwealth and so much of the evidence for
         the defense as remains uncontradicted when read in the context
         of the record as a whole. Where the suppression court’s factual
         findings are supported by the record, we are bound by these

                                        -4-
J-S55035-20


      findings and may reverse only if the court’s legal conclusions are
      erroneous. Where, as here, the appeal of the determination of
      the suppression court turns on allegations of legal error, the
      suppression court’s legal conclusions are not binding on an
      appellate court, whose duty it is to determine if the suppression
      court properly applied the law to the facts. Thus, the conclusions
      of law of the courts below are subject to our plenary review.

Commonwealth v. Yim, 195 A.3d 922, 926 (Pa. Super. 2018) (citations and

internal brackets omitted). Our scope of review from a suppression ruling is

limited to the evidentiary record created at the suppression hearing.

Commonwealth v. Fulton, 179 A.3d 475, 487 (Pa. 2018).

      After a thorough review of the record, the briefs of the parties, the

applicable   law,   and   the   well-reasoned   opinion    of   the   Honorable

Edward J. Borkowski, we conclude Appellant’s issue merits no relief. The trial

court opinion comprehensively discusses and properly disposes of that

question. See Trial Court Opinion, filed June 9, 2020, at 5–9 (based on the

officers’ training and experience, Appellant’s presence in a high crime area,

his immediate flight upon the presence of the police, and his recent prior gun

arrest by the same officers, the requisite particularized and objective basis to

suspect Appellant was engaged in criminal activity was met). Accordingly, we

affirm on the basis of the trial court’s opinion. The parties are instructed to

attach the opinion of the trial court in any filings referencing this Court’s

decision.

      Judgment of sentence affirmed.




                                     -5-
J-S55035-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/22/2021




                          -6-